 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE WILHELM,                                     No. 1:19-cv-00841-NONE-JDP
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS
13            v.                                         PETITION
14    J. A. LIZARRAGA,                                   (Doc. No. 15)
15                       Respondent.
16

17          Petitioner Steve Wilhelm, a state prisoner proceeding without counsel in this action, seeks

18   a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 4.) This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 10, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the pending petition be dismissed for lack of jurisdiction. (Doc. No. 15.) On

22   March 27, 2020, petitioner filed objections to the findings and recommendations. (Doc. No. 16.)

23          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

25   including the petitioner’s objections, the court concludes that the findings and recommendations

26   are supported by the record and proper analysis. The pending petition states only one claim for

27   relief: that the state trial court imposed an excessive fine upon petitioner, in violation of the

28   Eighth Amendment, when it ordered him to pay restitution. (Doc. No. 4 at 5.) The findings and
                                                         1
 1   recommendations correctly reason that a petition challenging the imposition of a fine, by itself, is

 2   insufficient to trigger § 2254 jurisdiction. (See Doc. No. 15 at 2.) Nothing in petitioner’s

 3   objections undermines this reasoning.

 4           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 5   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 6   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 7   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

 8   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

 9   court issue or deny a certificate of appealability when entering a final order adverse to a

10   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

11   Cir. 1997).

12           If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

13   issue a certificate of appealability when “the applicant has made a substantial showing of the

14   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

15   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

16   that) the petition should have been resolved in a different manner or that the issues presented

17   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

18   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

19           In the present case, the court concludes that petitioner has not made the required

20   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

21   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

22   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

23   petitioner is deserving of encouragement to proceed further with this habeas action. The court

24   therefore declines to issue a certificate of appealability.

25           Accordingly:

26           1.      The findings and recommendations issued on March 10, 2020 (Doc. No. 15) are

27                   adopted in full;

28           2.      The petition for writ of habeas corpus (Doc. No. 4) is dismissed;
                                                         2
 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of Court is directed to assign a district judge to this case for the

 3              purposes of closure and to close this case.

 4   IT IS SO ORDERED.
 5
       Dated:   April 2, 2020
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
